     Case 2:18-cv-05623-MMB Document 168-1 Filed 07/17/20 Page 1 of 28




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                        |
LONTEX CORPORATION,                     |    Civil Action No.: 18-cv-5623
                      Plaintiff,        |
                                        |    (Hon. Michael M. Baylson)
      v.                                |
                                        |    PUBLICLY FILED WITH
NIKE, INC.,                             |    REDACTIONS
                      Defendant.        |
                                        |




      DEFENDANT NIKE, INC.’S MEMORANDUM OF LAW IN SUPPORT OF
                    ITS MOTION FOR SANCTIONS
       Case 2:18-cv-05623-MMB Document 168-1 Filed 07/17/20 Page 2 of 28




                                                TABLE OF CONTENTS

                                                                                                                                       Page

I.     Introduction ..........................................................................................................................1
II.    Statement of Relevant Facts.................................................................................................4
       A.         The Nature and Stage of the Proceeding..................................................................4
       B.         Lontex Recently Issued Sham “Trial Subpoenas” to at Least 40
                  Undisclosed Non-Parties to Coerce Them to Sign A Misleading
                  Declaration ...............................................................................................................6
       C.         Lontex Also Recently Procured the Same Misleading Declaration
                  From 5 Previously Undisclosed Non-Parties .........................................................12
III.   Argument ...........................................................................................................................13
       A.         Legal Standard .......................................................................................................13
       B.         Lontex’s Sham “Trial Subpoenas” Serve an Improper Purpose and Are
                  Unduly Burdensome ..............................................................................................15
       C.         Lontex’s Conduct is Highly Prejudicial to NIKE ..................................................20
       D.         The Requested Relief Is Appropriate in Light of Mr. Wagner’s
                  Sanctionable Conduct ............................................................................................22
IV.    Conclusion .........................................................................................................................24




                                                                  -i-
         Case 2:18-cv-05623-MMB Document 168-1 Filed 07/17/20 Page 3 of 28




                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

Cases

In re Air Crash at Charlotte, N.C. on July 2, 1994,
    982 F. Supp. 1092 (D.S.C. 1997) .............................................................................................18

Bufkin v. Norfolk S. Corp.,
   No. 1:00–cv–424, 2002 WL 32144317 (N.D. Ind. Mar. 20, 2002) .........................................15

Chambers v. NASCO, Inc.,
   501 U.S. 32 (1991) ...................................................................................................................14

Coleman-Hill v. Governor Mifflin Sch. Dist.,
   271 F.R.D. 549 (E.D. Pa. 2010) ...............................................................................................13

Kenney, Becker LLP v. Kenney,
   No. 06 CIV. 2975 (JSR), 2008 WL 681452 (S.D.N.Y. Mar. 6, 2008) ....................................14

Mattel Inc. v. Walking Mt. Prods.,
   353 F.3d 792 (9th Cir. 2003) ...................................................................................................14

McCurdy v. Wedgewood Capital Mgmt. Co.,
  No. 97–4304, 1998 WL 964185 (E.D. Pa. Nov. 16, 1998)......................................................13

Melore v. Great Lakes Dredge & Dock Co.,
   Civ. No. 95-7644, 1996 WL 548142 (E.D. Pa. Sept. 20, 1996) ..............................................19

Mick Haig Productions, e.K. v. Does,
   No. 3:30-cv-1900, 2011 WL 5104095 (N.D. Tex. Sept. 9, 2011), aff’d Mick
   Haig Productions E.K. v. Does 1-670, 687 F.3d 649 (5th Cir. 2012) .....................................22

Mid–Atlantic Constructors Inc. v. Stone & Webster Constr., Inc.,
   231 F.R.D. 465 (E.D. Pa. 2005) .........................................................................................13, 16

Molefi v. Oppenheimer Trust,
   No. 03 Civ. 5631, 2007 WL 538574 (E.D.N.Y. Feb. 15, 2007) ..............................................14

Ready Transp., Inc. v. CRST Malone, Inc.,
   No. 07-0905, 2009 WL 1916405 (C.D. Cal. June 30, 2009) ...................................................21

Ready Transportation, Inc. v. CRST Malone, Inc.,
   No. EDCV 07-0905-JTL, 2009 WL 10669743 (C.D. Cal. June 18, 2009) .............................22

Revander v. Denman,
   No. 00 Civ. 1810 (RJH), 2004 WL 97693 (S.D.N.Y. Jan. 21, 2004) ......................................15



                                                                  - ii -
         Case 2:18-cv-05623-MMB Document 168-1 Filed 07/17/20 Page 4 of 28




Topalian v. Ehrman,
   3 F.3d 931 (5th Cir. 1993) .......................................................................................................22

Other Authorities

Fed. R. Civ. P. 30 .....................................................................................................................12, 19

Fed. R. Civ. P. 30(a) ..................................................................................................................6, 19

Fed. R. Civ. P. 45 ...............................................................................................................13, 15, 16

Fed. R. Civ. P. 45(a) ........................................................................................................................7

Fed. R. Civ. P. 45(b)(1)....................................................................................................................7

Fed. R. Civ. P. 45(c)(1) ....................................................................................................................7

Fed. R. Civ. P. 45(d) ......................................................................................................................17




                                                                         - iii -
       Case 2:18-cv-05623-MMB Document 168-1 Filed 07/17/20 Page 5 of 28




       Defendant NIKE, Inc. (“NIKE”) respectfully submits this memorandum of law in support

of its Motion for Sanctions pursuant to Federal Rules of Civil Procedure 26, 30, and 45 and the

Court’s inherent authority to control its proceedings and sanction parties and their attorneys.

I.     INTRODUCTION

       NIKE brings this Motion because NIKE recently learned that Lontex, through its lead

counsel, Mr. Ben Wagner, is actively engaged in a concerted effort to manufacture evidence to

support its case. Specifically, without any notice to NIKE, Mr. Wagner issued “trial subpoenas”

to at least 40 (and possibly more) non-party individuals in order to coerce each of these non-party

individuals to sign an attorney-drafted, self-serving, and misleading declaration that is factually

inconsistent with the record developed through discovery to date.

       Each trial subpoena, signed by Mr. Wagner, commands non-party individuals—athletic

trainers employed by various National Football League (“NFL”) teams around the country—to

appear in person to testify at trial in Courtroom 3A of the U.S. District Court for the Eastern District

of Pennsylvania at 9:30 am on November 2, 2020. Mr. Wagner issued these trial subpoenas

knowing that: (1) November 2 is in the middle of the upcoming NFL season (a season that will be

complicated by the COVID-19 public health crisis); (2) most, if not all, of the non-party individuals

reside and work well beyond the Court’s subpoena power under Rule 45(c)(1); and (3) this case is

not at all likely to go to trial on November 2, 2020.

       Not only did Lontex fail to alert NIKE that it was issuing trial subpoenas, Lontex never

identified a single one of these non-party individuals as persons likely to have discoverable

information that Lontex may use to support its claims or defenses, even though this action has been

pending since December 31, 2018. Mr. Wagner completely disregarded this Court’s admonishment

at the March 13, 2020 hearing that courts in this District, including this Court, “don’t allow surprise

witnesses at the last minute who counsel knew were knowledgeable about facts and didn’t disclose
       Case 2:18-cv-05623-MMB Document 168-1 Filed 07/17/20 Page 6 of 28




them.” Hr’g Tr. at 64:23-65:3, ECF No. 157. And Mr. Wagner knowingly violated the Court’s

March 13, 2020 Order that the parties are “under the obligation to identify by name and title if they

are employed, . . . witnesses who may be called as trial witnesses. And if they’re unwilling to come

to Philadelphia, . . . that the party may seek to take a trial deposition.” Id. at 65:24-66:5

        NIKE learned that Mr. Wagner had issued these trial subpoenas only when it received

several concerned communications from General Counsels of some NFL teams. NIKE has since

learned that Mr. Wagner issued these trial subpoenas along with a cover letter and an attorney-

drafted declaration containing false or misleading statements. Mr. Wagner’s cover letter threatens

formal service of the trial subpoena, and warns the non-party individual to arrange his/her schedule

to appear at trial on November 2, 2020. Immediately following that threat, Mr. Wagner offers the

non-party individuals an easy alternative: sign Mr. Wagner’s declaration and maybe Mr. Wagner

will not require the non-party individual to appear at trial in Philadelphia on November 2, 2020.

        Not only is Mr. Wagner’s conduct highly improper, it threatens to multiply the proceedings

by requiring NIKE to take yet more depositions—of dozens of individuals never listed in Lontex’s

Rule 26(a) disclosures—to respond to the false and misleading statements Mr. Wagner included in

the declarations. But even if NIKE could cross-examine these individuals at some point, such

depositions would hardly be fair, as Mr. Wagner’s carefully-crafted, self-serving, and misleading

declarations have undoubtedly tainted the memories of these individuals. Mr. Wagner’s conduct is

highly prejudicial to NIKE.

        What would motivate Lontex and its counsel Mr. Wagner to resort to such tactics?

Trademark owners seek redress in federal litigation for one key reason: to swiftly quell the sale of

a product or service that has caused or is likely to cause confusion with its own valuable brand. But

this is not Lontex’s concern here.        Rather, this case was filed years after Plaintiff tried




                                                   2
        Case 2:18-cv-05623-MMB Document 168-1 Filed 07/17/20 Page 7 of 28




unsuccessfully to sell its long-abandoned “Cool Compression” trademarks to a number of

companies, including NIKE, between 2014 and 2016. After those attempts failed, Mr. Wagner

apparently convinced his prior law firm in or around May, 2018 to take a financial stake in pursuing

trademark claims against NIKE.1 Lontex then waited another 7 months to file a complaint against

NIKE, further belying any argument that the filing of the complaint was predicated on bona fide

concerns of trademark confusion. Now, in its continued zeal to collect millions from NIKE,

Lontex’s recent litigation conduct, through Mr. Wagner, has taken this disturbing, and sanctionable,

turn.

        Mr. Wagner has knowingly violated this Court’s March 13 Order and the Federal Rules of

Civil Procedure, including at least Rules 26(g), 30(a)-(b), and 45(c)-(d), and has misused his pro

hac vice admission by abusing this Court’s subpoena power. Accordingly, NIKE seeks sanctions

against Lontex in order to: (1) prohibit the use, in any manner, of any improperly obtained

declarations, evidence, or testimony; (2) determine if additional improper non-party “discovery”

has taken place or is taking place; and (3) prevent any additional improper conduct by Mr. Wagner

and Lontex. NIKE also seeks fees and costs incurred in connection with this Motion and responding

to Mr. Wagner’s improper conduct.




1
  Lontex first contacted Mr. Wagner’s prior firm, Mintz, Levin, Cohn, Ferris, Glovsky, and Popeo,
P.C., near the end of 2016, about taking on this case against NIKE. Declaration of Marc E. Miller
in Support of NIKE, Inc.’s Motion for Sanctions (“Miller Decl.”), Ex. 1, Nathan Tr. 1158:14-
1159:6. Lontex “needed a law firm that . . . will be able to represent us . . . and the funding they
will take care of.” Id. at 1114:19-1115:9. Lontex remained in regular contact with Mintz Levin
“every week” between the end of 2016 and January 2018, but “could not come to agreement based
on how much . . . money Lontex would have to pay to put toward the lawsuit.” Id. at 1134:23-
1135:22, 1158:14-1159:6. So Mintz Levin recommended that Lontex retain its former partner,
Mr. Harvey Safterstein, to contact NIKE. Id. at 1134:23-1135:22. When that did not work out,
Lontex fired Mr. Saferstein and retained Mr. Wagner. Id. at 1140:1-10.


                                                 3
         Case 2:18-cv-05623-MMB Document 168-1 Filed 07/17/20 Page 8 of 28




II.       STATEMENT OF RELEVANT FACTS

          A.     The Nature and Stage of the Proceeding

          On December 31, 2018, almost 3 years after Lontex first wielded infringement threats in an

attempt to get NIKE to purchase Lontex’s purported COOL COMPRESSION trademarks (see

Miller Decl., Exhibit 2), Lontex filed this action with a complaint announcing that NIKE should

pay Lontex at least $40 million dollars.2 See Compl. ¶ 1, ECF No. 1.

          Although Lontex’s amended complaint alleges that NIKE sells a “COOL COMPRESSION”

line of apparel products (see Am. Compl. ¶¶ 18-35, ECF No. 20), Lontex has long known that NIKE

has never sold a single product bearing a “COOL COMPRESSION” mark, but has only used words

like “cool” and “warm” to describe product attributes and “compression” to describe product fit in

select written materials conveying information about the products. Indeed, on March 4, 2016,

Efraim Nathan, Lontex’s principal, admitted: “I do not think that Nike is interested in purchasing

the COOL COMPRESSION® Trademark. They are just using it to describe this ‘Pro Lite

Compression Apparel’ online.” Miller Decl., Exhibit 3.

          NIKE’s affirmative defenses and counterclaims challenge the validity of Lontex’s alleged

rights in the purported COOL COMPRESSION trademarks and its highly suspect allegations of

continuous use of those marks in commerce in the United States since 2006.                  See NIKE

Counterclaims ¶¶ 16-30, ECF No. 45.

          As this Court is aware, discovery in this case has been a contentious affair, involving

extensive motion practice, engagement of a special master, and finally a comprehensive hearing

with the Court on March 13, 2020 to deal with “a lot of open discovery issues,” in which the Court

made clear its intention “to have this hearing as long as it takes, up to several hours if necessary, to



2
    Lontex has since more than tripled its already exorbitant (and baseless) monetary claims.


                                                   4
       Case 2:18-cv-05623-MMB Document 168-1 Filed 07/17/20 Page 9 of 28




deal with all of these [discovery] motions.” H’rg Tr. at 5:9-14, ECF No. 157. In fact, the Court

repeatedly admonished the parties that if there exists an open discovery issue that was not addressed

at the March 13 hearing, then counsel was “under an obligation to bring it up” (id. at 6:1-8), and at

the close of the hearing the Court posited: “Good. All right. Any other discovery issues?

Remember, it’s fish or cut bait right now.” Id. at 82:17-19.

       Two days before the March 13 hearing, Lontex served its Fourth Amended Initial

Disclosures, identifying 6 athletic trainers from NFL and Major League Baseball (“MLB”)

professional teams as persons likely to have discoverable information. Miller Decl., Exhibit 4. At

the March 13 hearing when NIKE raised concerns about late disclosure of these 6 individuals,

Lontex explained to the Court its late disclosure as follows: “we’ve found witnesses on this

abandonment claim that’s contrary to [NIKE’s] witnesses. . . . They’ve given us some labels that

are COOL COMPRESSION labels used in the relevant time frame. They live outside the subpoena

power of this court.” Hr’g Tr. at 62:7-63:17, ECF No. 157. Recognizing that the parties might not

stipulate as to the admissibility of the “labels” and that NIKE “may want to cross-examine these

people,” Lontex stated its intention, “once we get close to a trial date,” “to work with a mutually

agreeable time, if we can’t agree to the admissibility of those documents or those products, to take

their trial depositions where they live.” Id.

       In response, the Court advised that courts in this District, including this Court, “don’t allow

surprise witnesses at the last minute who counsel knew were knowledgeable about facts and didn’t

disclose them.” Id. at 64:23-65:3. The Court then “enter[ed] an order in this case that both sides

would be under the obligation to identify by name and title if they are employed, . . . witnesses who

may be called as trial witnesses. And if they’re unwilling to come to Philadelphia, you know, that

the party may seek to take a trial deposition.” Id. at 65:24-66:5




                                                 5
      Case 2:18-cv-05623-MMB Document 168-1 Filed 07/17/20 Page 10 of 28




       At no point prior to or during the March 13 hearing did Lontex raise any desire to take

depositions beyond the limits set forth in Fed. R. Civ. P. 30(a). Nor did Lontex raise any desire to

take “trial depositions” of any individuals other than the 6 individuals it identified its March 11,

2020 Fourth Amended Initial Disclosures. Nor did Lontex suggest that it believed it had not had

an opportunity to fully develop through third parties the evidentiary record which it intended to rely

upon for summary judgment or at trial.

       B.      Lontex Recently Issued Sham “Trial Subpoenas” to at Least 40 Undisclosed
               Non-Parties to Coerce Them to Sign A Misleading Declaration

       Nevertheless, in the months that followed the hearing, unbeknownst to NIKE and without

seeking leave of the Court, Lontex’s counsel sent “subpoenas” seeking “trial testimony” to at least

40 individual athletic trainers employed by some or all of the NFL teams. Miller Decl. ¶¶ 20.b,

20.d; see Miller Decl., Exhibit 5 (subpoenas). These subpoenas were prepared using Form AO88,

include the caption for the instant case, purport to be issued under this Court’s authority, and were

signed by Mr. Ben Wagner, counsel for Lontex. See Miller Decl., Exhibit 5. These subpoenas

command the recipient, who is listed by name, to appear in Courtroom 3A of the U.S. District Court

for the Eastern District of Pennsylvania at 9:30 am on November 2, 2020.3 Id. Lontex did not serve

NIKE with copies of the subpoenas or otherwise notify NIKE of their issuance. Miller Decl. ¶ 18.




3
  The trial date included on the subpoenas is not a real trial date, and counsel for Lontex knows this.
In fact, the Court explained during the March 13, 2020 hearing that a final pretrial conference would
be held to set a date for trial: “Now, trial pool date, as Mr. Schwartz [Mr. Wagner’s co-counsel]
knows, is a date before which the case will not be called. But when that date approaches, my practice
is to . . . have a phone call with counsel where we’ll talk about how long the case -- the trial might
take and some dates to accommodate. But I would probably anticipate having the trial in
November.” Hr’g Tr. 74:23-75:8, ECF No. 157.


                                                  6
      Case 2:18-cv-05623-MMB Document 168-1 Filed 07/17/20 Page 11 of 28




       Mr. Wagner sent these subpoenas with a cover letter and a declaration to trainers at NFL

teams in states all around the country in or around June 26, 2020 (the “June 26 Letter(s)”).4 Miller

Decl., Exhibit 6 (Letters), Exhibit 7 (Declarations). The June 26 Letter instructs the trainers that

“we have attached a trial subpoena for your appearance on Monday November, 2, 2020 to ensure

that you can arrange your schedule well in advance of this trial date.” Miller Decl., Exhibit 6 at 1.

The June 26 Letter goes on to urge the trainer to “agree to accept service,” and then threatens:

               If you are unwilling to accept service of this subpoena, we will have
               the subpoena served on you in accordance with Fed. R. Civ. P.
               45(b)(1).

Id. In the portion of the letter that threatens formal service of the attached subpoena and warns the

recipients to arrange their schedules for the November trial date, Mr. Wagner does not explain to

the recipients that this Court lacks the power via the attached subpoena to compel their appearance

at trial in Philadelphia if they reside or work more than 100 miles from Philadelphia, which is

likely the case for most—if not all—of the recipients of the June 26 Letters. Id. at 1-2.

       Instead, immediately following the threat, Mr. Wagner offers an alternative to “make this

as easy of a process as possible.” Id. at 1. First, Mr. Wagner urges the recipients to sign the attached

declaration that he has prepared for them, urging that if they are willing to sign such a declaration,

there is a chance the recipient will not be needed to provide live trial testimony. Id.

       The draft declarations that Mr. Wagner attached to each of the June 26 Letters appear to be

virtually identical in substance but for the individual declarant’s name and biographical

information. Miller Decl., Exhibit 7. Incredibly, the draft declarations were prepared by Mr.



4
  NIKE is aware that Mr. Wagner also sent the subpoena, declaration, and June 26 Letter to athletic
trainers employed by some or all of the 30 MLB teams. Miller Decl. ¶ 20.i. While only Mr.
Wagner knows how many individuals received the subpoena, declaration, and June 26 Letter, it
possible that Mr. Wagner sent subpoenas to more than 70 individual athletic trainers. See Miller
Decl. ¶¶ 20.d, 20.i.


                                                   7
      Case 2:18-cv-05623-MMB Document 168-1 Filed 07/17/20 Page 12 of 28




Wagner (or someone working under his supervision) without first speaking with the potential non-

party declarant and without first obtaining and reviewing any oral or written evidence from the

potential non-party declarant. While Mr. Wagner’s June 26 Letter invites modifications to the

language of the declaration he drafted, the declaration provides to the potential declarant a clear

road map of the desired testimony.

       The declarations drafted by Mr. Wagner touch on two topics that NIKE and Lontex already

vetted extensively throughout more than a year of discovery via party and non-party document

productions that cumulatively exceed 83,000 pages; party and non-party depositions (to date,

Lontex has taken 6, and NIKE has taken 9); a court-monitored protocol to subpoena Lontex’s

consumers for pictures of Lontex products during the relevant time period; investigations of two

private investigators; and three survey experts who conducted consumer studies under recognized

and accepted methodologies. Those topics include fundamental conclusory allegations in Lontex’s

First Amended Complaint, namely that:

       1.      Lontex made continuous use of the purported “COOL COMPRESSION” mark; and

       2.      NIKE’s alleged use of “COOL COMPRESSION” caused consumers to be confused

               about an association between NIKE and Lontex.

See Lontex First Am. Compl. ¶¶ 15, 21-22, ECF No. 20

       The form draft declaration that Mr. Wagner attached to each of the June 26 Letters is

inconsistent with the record that was developed throughout the extensive discovery discussed

above, including Mr. Nathan’s testimony, Lontex’s own documents, and other evidence received

from non-parties. Just by way of example:

       1.      The form declaration seeks to have the declarant swear that “since at least 2008 [or

               2011 for some], Lontex’s ‘COOL COMPRESSION’ technology is the main item




                                                8
Case 2:18-cv-05623-MMB Document 168-1 Filed 07/17/20 Page 13 of 28




      covered by Mr. Nathan, and in hearing him over this time he has always referred to

      the ‘COOL COMPRESSION’ technology by that name.” Miller Decl., Exhibit 7

      ¶ 7.

                a.      As Mr. Wagner is well aware, this statement stands in stark contrast

                to the materials that Lontex submitted to trainers from 2008 to 2016 which

                do not contain even a single reference to “COOL COMPRESSION”

                technology (but instead referenced “True Compression” technology and

                “Performance Compression”). See, e.g., Miller Decl., Exhibits 8, 9. Indeed,

                discovery has revealed that Lontex did not use the purported COOL

                COMPRESSION trademarks on its invoices, website, product packaging, or

                any other written marketing materials until after it discovered NIKE’s

                alleged infringing use at the end of 2015. Miller Decl., Ex. 1 at 88:12-90:5.

 2.   The form declaration also seeks to have the declarant swear that he/she would be

      confused into believing that Nike is “using Lontex’s COOL COMPRESSION

      technology in [NIKE’s] compression garments.” Miller Decl., Exhibit 7 ¶ 10.

             a. As Mr. Wagner is well aware, this statement also stands in stark contrast to

                Mr. Nathan’s admissions that Lontex’s professional trainer customers never

                confused Lontex’s products with NIKE’s, and that he is not aware of any

                customer mistakenly believing that NIKE was using Lontex’s COOL

                COMPRESSION technology, that Lontex authorized NIKE to use its

                COOL COMPRESSION technology, or that Lontex and NIKE were

                affiliated in any way. See Miller Decl., Exhibit 1 at 919:15-23; 1036:4-17.

                This manufactured expression of “confusion” also followed Lontex’s




                                          9
      Case 2:18-cv-05623-MMB Document 168-1 Filed 07/17/20 Page 14 of 28




                        failure to secure a competent consumer study finding any likelihood of

                        confusion, and NIKE’s disclosure of two consumer studies demonstrating

                        zero consumer confusion, based on reliable and accepted survey

                        methodologies.

        After Mr. Wagner’s June 26 Letter urges the recipient to sign this declaration, it goes on to

conclude with two confusingly worded paragraphs, which: (1) suggest taking a video deposition as

a potentially easier alternative for those who live outside the Philadelphia area to the live trial

testimony threatened earlier in the letter, and (2) warn that failure to commit to live trial testimony

or sign the form declaration will “require us to schedule a trial deposition in lieu of an appearance

in Philadelphia.” Miller Decl., Exhibit 6 at 1-2.

        Lontex did not provide a service copy or other notice that the trial subpoenas had been

issued, and thus NIKE had no knowledge that Mr. Wagner sent the trial subpoenas, declarations,

and June 26 Letters until June 30, 2020 when concerned General Counsels of several NFL teams

contacted NIKE. Miller Decl. ¶¶ 18, 19. The General Counsel for the Professional Football Athletic

Trainers Society (“PFATS”) also reached out to NIKE on July 1, 2020. Miller Decl. ¶ 20. PFATS,

for the Court’s benefit, is a professional association representing the athletic trainers of the NFL.

NIKE’s counsel had never before spoken to PFATS counsel, and PFATS counsel wanted to know

whether NIKE was aware of the trial subpoenas that Mr. Wagner issued to at least 40 members of

its society. Id. ¶¶ 20.a, 20.b. NIKE counsel explained that it had not had prior notice of this activity.

Id. ¶ 20.c. PFATS counsel went on to explain that the trial subpoenas, declarations, and June 26

Letters were causing concern among the PFATS membership because of (1) the November 2, 2020

date on the trial subpoenas being in the middle of the upcoming NFL season, (2) concern about

travel to Philadelphia in light of the ongoing COVID-19 public health crisis, and (3) the nature of




                                                    10
      Case 2:18-cv-05623-MMB Document 168-1 Filed 07/17/20 Page 15 of 28




the statements Mr. Wagner included in the declaration. Id. ¶ 20.e. As a result, PFATS counsel

indicated that it had felt compelled to send a notice to the PFATS members and announced a Zoom

conference call to address their concerns. Id. ¶ 20.f. The PFATS notice prompted by Mr. Wagner’s

trial subpoenas, declarations, and June 26 Letters states, in pertinent part, the following:




Miller Decl., Exhibit 10.

       NIKE still does not know the full extent to which Mr. Wagner has sent these trial subpoenas,

declarations, and June 26 Letters, since Lontex did not produce its communications with these non-

parties. PFATS counsel indicated that PFATS is not comfortable voluntarily sharing the full extent

of this information with NIKE, and NIKE certainly respects that decision. Miller Decl. ¶ 20.d.

Based on NIKE’s investigation to date, however, NIKE understands that Mr. Wagner sent the trial



                                                  11
      Case 2:18-cv-05623-MMB Document 168-1 Filed 07/17/20 Page 16 of 28




subpoena, declaration, and June 26 Letter to individuals that Lontex did not identify in its initial

disclosures as persons likely to have discoverable information. Miller Decl. ¶ 21. And, as far as

NIKE is aware, Mr. Wagner did not send the trial subpoena, declaration, and June 26 Letter to the

6 athletic trainers that Lontex identified in its Fourth Amended Initial Disclosures. See Miller Decl.

¶¶ 22. NIKE also understands that, in most cases, Mr. Wagner did not direct the trial subpoena,

declaration, and June 26 Letter to the general counsel for each NFL teams, but rather directed them

to the individual trainers. Miller Decl. ¶ 20.h.

       C.      Lontex Also Recently Procured the Same Misleading Declaration From 5
               Previously Undisclosed Non-Parties

       In addition to inappropriately issuing trial subpoenas and misleading declarations to 40 or

more undisclosed non-parties, Lontex also surprised NIKE by producing new declarations from 5

new individuals never before disclosed on any Lontex Rule 26(a) initial disclosures. This also is

highly prejudicial to NIKE and further underscores Lontex and Mr. Wagner’s inappropriate tactics.

       After Lontex produced its March 11, 2020 Fourth Amended Initial Disclosures, NIKE

counsel promptly contacted in-house counsel at the NFL and MLB teams that employed the 6 team

athletic trainers that Lontex disclosed on the Initial Disclosures, seeking permission to interview

those athletic trainers and obtain a declaration, since Lontex disclosed them at the end of discovery

and indicated it would not stipulate to NIKE taking any depositions beyond the 10 provided for in

Fed. R. Civ. P. 30. Miller Decl. ¶ 22, Exhibit 16. At NIKE’s suggestion, Lontex and NIKE agreed

to exchange any declarations obtained from these individuals on June 30, 2020. Miller Decl. ¶ 23.

       On June 30, Lontex produced to NIKE declarations from 2 of the 6 trainers listed on its

Initial Disclosures along with declarations from 5 new individuals that Lontex had never identified

before: Messrs. Chris Peduzzi, Sean Cunningham, Mark Smith, Tony Leo, and Mike Kozak. Miller

Decl. ¶ 23, Exhibit 11; see Miller Decl., Exhibit 4. Notably, these 5 new individuals are former



                                                   12
       Case 2:18-cv-05623-MMB Document 168-1 Filed 07/17/20 Page 17 of 28




athletic trainers previously employed by various NFL and MLB teams. Miller Decl. ¶ 24. Their

declarations are virtually identical in substance to each other (and to the draft declaration Mr.

Wagner sent to the other 40 athletic trainers) but for the individual declarant’s name and

biographical information. Compare Miller Decl., Exhibit 11, with Miller Decl., Exhibit 7. These

5 declarations do not just authenticate certain Lontex product labels or photographs thereof (which

was the original basis for any additional trainer witness, as Lontex represented to this Court); rather,

as discussed above, they include new “evidence” on two topics which NIKE and Lontex already

vetted extensively throughout more than a year of discovery. See Miller Decl., Exhibit 11. Based

on its investigation to date, NIKE believes that these 5 declarations were also prepared by Mr.

Wagner without first speaking with the declarant and without first obtaining and reviewing any

oral or written evidence from the declarant. See Miller Decl. ¶¶ 25, 28. They were signed by the

declarants between May 20 and May 29, 2020. See Miller Decl., Exhibit 11. NIKE’s investigation

also suggests these 5 declarants were not represented by counsel when Lontex approached them

with Mr. Wagner’s draft declaration. See Miller Decl. ¶¶ 25, 28. NIKE does not know whether

Lontex or Mr. Wagner issued to these individuals the same trial subpoena or otherwise threatened

to hail them to court to testify at trial, since Lontex did not produce its communications with them.

III.    ARGUMENT

        A.     Legal Standard

        “Courts have the inherent authority to ensure that parties abide by the Federal Rules of

Civil Procedure, protect the integrity of the judicial system, and prevent abuse of the judicial

process.” Coleman-Hill v. Governor Mifflin Sch. Dist., 271 F.R.D. 549, 552 (E.D. Pa. 2010) (citing

Mid–Atlantic Constructors Inc. v. Stone & Webster Constr., Inc., 231 F.R.D. 465, 467 (E.D. Pa.

2005)). Through Rule 45, attorneys may invoke a court’s power to assist in obtaining evidence or

command the presence of key fact-based witnesses. “[S]ubpoenas represent the delegation of


                                                  13
      Case 2:18-cv-05623-MMB Document 168-1 Filed 07/17/20 Page 18 of 28




authority to attorneys. The abuse of subpoena power is most dangerous because it threatens to

erode public confidence in the judicial system. Attorneys must understand the high degree of trust

that is imposed upon them, and must conduct themselves with the utmost care when using the

Court’s subpoena power.” Coleman-Hill, 271 F.R.D. at 554 (citing McCurdy v. Wedgewood

Capital Mgmt. Co., No. 97–4304, 1998 WL 964185, at *7 (E.D. Pa. Nov. 16, 1998)).

       As such, courts have “the authority to impose sanctions in connection with the improper

use of the court’s subpoenas under Federal Rule of Civil Procedure 45,” which provides that a

party issuing a subpoena has a duty to “‘take reasonable steps to avoid imposing undue burden or

expense on a person subject to the subpoena,’” and that “‘the issuing court must enforce this duty

and impose an appropriate sanction—which may include lost earnings and reasonable attorney's

fees—on a party or attorney who fails to comply.’” Kenney, Becker LLP v. Kenney, No. 06 CIV.

2975 (JSR), 2008 WL 681452, at *2 (S.D.N.Y. Mar. 6, 2008) (quoting Fed. R. Civ. P. 45(c)(1)).

“[A] Court determining whether sanctions are appropriate under Rule 45(c)(1) should examine

whether the subpoena served an improper purpose and whether it was unduly burdensome.” Id.

       Courts’ inherent power also includes the power to impose sanctions for abuses of discovery

and the litigation process. See Chambers v. NASCO, Inc., 501 U.S. 32, 44-46 (1991) (“[A] court

may assess attorney’s fees when a party has ‘acted in bad faith, vexatiously, wantonly, or for

oppressive reasons.’”); see also Molefi v. Oppenheimer Trust, No. 03 Civ. 5631, 2007 WL 538574,

at *2-4 (E.D.N.Y. Feb. 15, 2007) (awarding sanctions because the subpoena was burdensome and

had no proper purpose); Mattel Inc. v. Walking Mt. Prods., 353 F.3d 792, 814 (9th Cir. 2003)

(affirming district court’s award of sanctions based on finding that subpoena was “overly

burdensome and served for an improper purpose”).




                                               14
      Case 2:18-cv-05623-MMB Document 168-1 Filed 07/17/20 Page 19 of 28




       B.      Lontex’s Sham “Trial Subpoenas” Serve an Improper Purpose and Are
               Unduly Burdensome

       Previously unbeknownst to NIKE, Mr. Wagner wielded this Court’s subpoena power for

improper purposes; namely, to attempt to coerce at least 40 individual non-parties to sign an

attorney-drafted, self-serving, and misleading declaration that is factually inconsistent with the

record developed through discovery to date.

       When Lontex’s belated disclosure of 6 athletic trainers was raised at the March 13, 2020

hearing, the issue was whether, in the absence of a stipulation, trial depositions would be necessary

to authenticate certain Lontex products labels (or photographs thereof) that Lontex had obtained

from these individuals in early March 2020. Hr’g Tr. at 62:7-63:17, ECF No. 157. The Court

allowed the possibility of trial depositions for that limited purpose of authenticating certain Lontex

products labels (or photographs thereof) from identified witnesses that reside and/or work beyond

100 miles from Philadelphia. But the Court made clear that it “[does not] allow surprise witnesses

at the last minute who counsel knew were knowledgeable about facts and didn’t disclose them.”

Id. at 64:23-65:3. The Court also admonished at the March 13 hearing that the parties are “under

the obligation to identify by name and title if they are employed, . . . witnesses who may be called

as trial witnesses. And if they’re unwilling to come to Philadelphia, . . . that the party may seek to

take a trial deposition.” Id. at 65:24-66:5.

       Lontex did not follow the Court’s March 13 Order and it did not seek to use trial subpoenas

and/or trial depositions to authenticate certain Lontex products or photographs thereof that Lontex

had obtained from the 6 athletic trainers listed on its Fourth Amended Initial Disclosures, as Mr.

Schwartz represented to the Court it would. Instead, Mr. Wagner wielded the Court’s trial

subpoena power to manufacture new evidence from undisclosed non-parties in support of Lontex’s

claims after the discovery period was effectively closed. “Trial subpoenas are appropriate in



                                                 15
      Case 2:18-cv-05623-MMB Document 168-1 Filed 07/17/20 Page 20 of 28




certain circumstances, such as securing an original document previously disclosed during

discovery, or for purposes of memory recollection or trial preparation.” Revander v. Denman, No.

00 Civ. 1810 (RJH), 2004 WL 97693, at *1 (S.D.N.Y. Jan. 21, 2004) (citing Bufkin v. Norfolk S.

Corp., No. 1:00-cv-424, 2002 WL 32144317, at *1 (N.D. Ind. Mar. 20, 2002)). But Lontex was

aware of the existence of these individuals before the discovery cutoff deadline and, had it wished

to rely on their testimony, should have issued Fed. R. Civ. P. 45 deposition subpoenas during the

discovery period. Id. This is an abuse of the Court’s trial subpoena power.

       Moreover, in direct violation of the Court’s March 13, 2020 Order, Lontex never disclosed

to NIKE that Messrs. Peduzzi, Cunningham, Smith, Leo, and Kozak, or any of the other 40 or more

athletic trainers that Mr. Wagner subpoenaed, are persons likely to have discoverable information

or that Lontex may call them as trial witnesses. See Miller Decl., Exhibit 4. NIKE only learned

about Messrs. Peduzzi, Cunningham, Smith, Leo, and Kozak when it received their signed

declarations, and NIKE learned from the concerned third parties—not from Lontex—that Mr.

Wagner had issued more than 40 sham trial subpoenas. Miller Decl.¶¶ 19, 20.

       These undisclosed individuals are the exact type of “surprise witnesses at the last minute”

that this Court said it would not permit. Lontex has apparently been doing business with these

professional athletic trainers for decades, and only now wants to use their testimony to corroborate

Mr. Nathan’s incredible claim that, since 2008, he “always” orally referred to the fabric in Lontex’s

“Sweat it Out” compression garments as “COOL COMPRESSION technology.” See Miller Decl.,

Exhibits 7 & 11. Lontex first discovered NIKE’s alleged infringement at the end of 2015, it first

sent NIKE a demand letter in April 2016, and it filed this lawsuit on December 31, 2018. Miller

Decl., Exhibit 2; see Compl., ECF No. 1. Discovery in this case has been open since May 2019.

ECF No. 29. Yet Lontex never disclosed these individuals as persons likely to have discoverable




                                                 16
      Case 2:18-cv-05623-MMB Document 168-1 Filed 07/17/20 Page 21 of 28




information. How can that be? Lontex will likely contend that it wished to avoid imposing any

burden on its “prized” customers. But such a contention strains credulity when one considers the

undue burden that Mr. Wagner brought upon these same customers with his ham-fisted efforts to

coerce them to sign an attorney-drafted declaration.

       Lontex violated Rule 45 by issuing trial subpoenas, and attaching each subpoena to the

June 26 Letters. Any argument that Lontex might raise that Mr. Wagner did not violate Rule 45

because he did not formally serve the trial subpoenas fails. It makes no difference whether he

effected service because he nevertheless wielded the Court’s subpoena power by issuing them and

attaching them to the June 26 Letter. Plus, there is no such thing as issuing a “proposed” subpoena.

See Mid-Atl. Constructors Inc., 231 F.R.D. at 467 (“Although [counsel] characterizes the subpoena

as a ‘courtesy’ and merely ‘proposed’ until further order of the Court, the manner in which

[counsel] sought the discovery violated several rules of civil procedure. . . . [T]here is no authority

under Rule 45(a) for serving a non-party with a ‘proposed’ subpoena.”).

       In fact, given Mr. Wagner’s statements in the June 26 Letter, issuing the subpoena and

attaching it to that letter is actually worse than simply serving the subpoena. The June 26 Letter

is confusing, and its wording would lead any recipient who does not regularly litigate to believe

they were being compelled to appear at trial in this action in November unless they agreed to sign

Mr. Wagner’s declaration. See Miller Decl., Exhibit 6. Even PFATS counsel seemed to think so.

See Miller Decl., Exhibit 10.

       The June 26 Letter’s ostensible offers to mitigate burden on the recipient were also a sham.

In fact, Mr. Wagner manufactured duress to create the false implication of a mitigation. Given

even his own recent concerns about traveling to take in-person depositions in this case, Mr. Wagner

had to know that the individual recipients of his June 26 Letter would have similar concerns about




                                                  17
      Case 2:18-cv-05623-MMB Document 168-1 Filed 07/17/20 Page 22 of 28




traveling to Philadelphia in November during the COVID-19 public health crisis, let alone during

the middle of the upcoming NFL season. The media has widely reported on the NFL’s COVID-

19   protocols   (see   e.g.,   https://www.nfl.com/news/nfl-sends-covid-19-protocols-for-camp-

preseason-to-clubs), and NFL athletic trainers will play a large role implementing protocol and

keeping the team’s players healthy. Issuing a trial subpoena for the NFL athletic trainer’s

appearance in court in Philadelphia on Monday, November 2, 2020 and threatening the trainer to

“arrange your schedule well in advance of this trial date” (Miller Decl., Exhibit 6) is blatantly

manipulative and harassing and clearly violates Fed. R. Civ. P. 45(d)’s directive that “[a] party or

attorney responsible for issuing and serving a subpoena must take reasonable steps to avoid

imposing undue burden or expense on a person subject to the subpoena.”

       Moreover, each trial subpoena is plainly deficient on its face in that it commands an

individual who lives and resides well beyond 100 miles from this Court to appear in Courtroom

3A of the U.S. District Court for the Eastern District of Pennsylvania at 9:30 am on November 2,

2020. Each trial subpoena also improperly misleads the recipient to believe that trial will commence

on November 2, 2020, when, in reality, it will not. Mr. Wagner did not explain to the recipients of

the June 26 Letters that the November 1, 2020 trial pool date is likely to be rescheduled for any

number of reasons, including the ongoing—and worsening—COVID-19 public health crisis.5 Mr.



5
  Mr. Wagner did not disclose that the District’s May 29, 2020 Standing Order continued
indefinitely all civil jury trials scheduled to begin on or before August 31, 2020 (see E.D. Pa. May
29, 2020 Standing Order on COVID-19), nor did he disclose that this Court explained during the
May 14, 2020 teleconference that courts in this District “are not having any jury trials until
September at the earliest and that is probably going to be limited to criminal trials so I have been
extending the schedule in any case that counsel ask.” Hr’g Tr. at 13:11-16, Miller Decl. Exhibit
12. And Mr. Wagner did not disclose that this Court told him that, although he may keep the
November 1, 2020 trial pool date, “there is no way any human being can tell you that is going to
happen. . . . I will be glad to agree to any extension.” Id. at 14:6-19. Mr. Wagner did not disclose
that NIKE, on June 25, 2020, proposed extending the remaining deadlines, including the trial pool
date, by 60 days in light of the public health crisis. Miller Decl., Exhibit 13. Finally, Mr. Wagner


                                                18
      Case 2:18-cv-05623-MMB Document 168-1 Filed 07/17/20 Page 23 of 28




Wagner wanted the recipients of the trial subpoena and June 26 Letter to believe that the trial

subpoena was valid and that the November 2, 2020 trial date was real in order to maximize the

pressure for the recipients to sign the form declaration, rather than risk having to leave their job in

the middle of the intense NFL season, which was only being made more challenging by the

COVID-19 protocols. Mr. Wagner was, or should have been, aware of these realities and the

problems with the issuance of these trial subpoenas. Yet he knowingly signed and issued invalid

trial subpoenas to more than 40 non-parties who were beyond the subpoena power of this Court,

deceiving them into believing that during a public health crisis they would be hailed to court in

Philadelphia on November 2, 2020. This conduct is inappropriate and plainly sanctionable. See

In re Air Crash at Charlotte, N.C. on July 2, 1994, 982 F. Supp. 1092, 1095 (D.S.C. 1997) (counsel

was sanctioned for knowingly issuing an invalid trial subpoena to a witness who was beyond the

subpoena power of the court and representing to the witness, expressly or by inference, that the

subpoena was valid.).

       Finally, Mr. Wagner’s offer in the June 26 Letter of a “trial deposition” instead of

appearance at trial, does not excuse counsel’s inappropriate wielding of this Court’s subpoena

power. First, offering a trial deposition as an alternative on the second page of the June 26 Letter

only reinforced the misleading nature of the directives and threats on the first page of that letter,

which implied that the enclosed trial subpoena required the recipient’s attendance at trial in

Philadelphia on November 2, 2020. Second, Lontex was not permitted to take an additional 40,

or more, “trial depositions,” since it had not disclosed these individuals to NIKE, nor stipulated

with NIKE to exceed Fed. R. Civ. P. 30(a)’s limit on depositions, nor sought leave from the Court



did not disclose that the trial pool date is likely to be pushed back so that the Court may evaluate
and decide all pretrial and dispositive motions, a fact that Mr. Wagner later conceded. Miller
Decl., Exhibit 14.


                                                  19
      Case 2:18-cv-05623-MMB Document 168-1 Filed 07/17/20 Page 24 of 28




to do so. Lontex cannot merely label these threated depositions as “trial depositions” as means to

evade Rule 30(a)’s limit because there is no distinction between a discovery deposition and a trial

deposition under Rule 30. See Melore v. Great Lakes Dredge & Dock Co., Civ. No. 95-7644, 1996

WL 548142, at *3 (E.D. Pa. Sept. 20, 1996) (“[t]he Federal Rules do not distinguish between

discovery and trial depositions.”).

       C.      Lontex’s Conduct is Highly Prejudicial to NIKE

       Mr. Wagner’s conduct is inexcusable, highly prejudicial to NIKE, and indisputably

sanctionable. One must question why Mr. Wagner would resort to the extreme tactics described

above. The answer lies in the false and misleading language of the declarations that accompanied

the sham subpoenas. As the baseless nature of Lontex’s claims becomes increasingly clear through

the progression of discovery, Lontex, through Mr. Wagner, has engaged in a concerted effort to

manufacture evidence to prop up its case. Mr. Wagner’s form declaration is entirely inconsistent

with the record that has been developed and vetted extensively by the parties for more than a year

of discovery. And he prepared it without first speaking with the trainer declarants. Then he sent it

to them and threatened to hail them to court in the middle of the NFL season during the COVID-19

public health crisis unless they signed it. This type of attorney-drafted and self-serving declaration,

obtained under duress, is neither competent firsthand knowledge nor trustworthy.

       For example, Mr. Wagner’s declaration seeks to have the declarant swear that “since at least

2008, Lontex’s “COOL COMPRESSION” technology is the main item covered by Mr. Nathan,

and in hearing him over this time he has always referred to the “COOL COMPRESSION”

technology by that name.” Miller Decl., Exhibit 7 ¶ 7. These statements stand in stark contrast to

the materials that Lontex submitted to its customers from 2008 to 2016 which do not contain even

a single reference to “COOL COMPRESSION” technology (but instead referenced “True

Compression” or “Performance Compression”). Miller Decl., Exhibits 8 & 9. Indeed, discovery


                                                  20
      Case 2:18-cv-05623-MMB Document 168-1 Filed 07/17/20 Page 25 of 28




has revealed that Lontex did not use the purported COOL COMPRESSION trademarks on its

invoices, website, product packaging, or any other written marketing materials until after it

discovered NIKE’s alleged infringing use at the end of 2015. Miller Decl., Exhibit 1 at 88:12-90:5.

Moreover, the declarations require the trainers to swear they are confused, without ever having

confirmed that the recipient encountered NIKE’s alleged use under actual marketplace conditions,

and in direct contravention to Lontex’s own testimony that trainers have never been confused. Id.

at 919:15-23; 1036:4-17; Miller Decl., Exhibit 7.

       Mr. Wagner’s conduct also robbed NIKE of the opportunity to seek proper discovery from

these individuals. Lontex never disclosed to NIKE during the discovery period that Messrs.

Peduzzi, Cunningham, Smith, Leo, and Kozak were likely to have discoverable information or that

Lontex may call them as trial witnesses. NIKE was not given a fair opportunity to cross-examine

these individuals before Mr. Wagner put his own words into their mouths and tainted their memories

with the statements in his false and misleading form declarations. As to the 40 or more athletic

trainers to whom Mr. Wagner issued trial subpoenas, NIKE does not even know their identities or

for which professional team they work. Presumably, Mr. Wagner is hoping to put his own words

in their mouths and/or taint their memories as well.

       Competent evidence is not developed through suggesting to previously undisclosed fact

witnesses that they have certain memories reaching back over a decade or that they would be

confused in a hypothetical context. The declarations at issue here lack credibility on their face and

are highly prejudicial to NIKE. They should not play any role in fairly adjudicating this case.

Moreover, this is not a matter that can simply be resolved by allowing NIKE to take more

depositions. Mr. Wagner has already succeeded in “poisoning the well” by sending the June 26

Letter and his attorney-drafted and self-serving declaration to these 40 or more athletic trainers.




                                                 21
      Case 2:18-cv-05623-MMB Document 168-1 Filed 07/17/20 Page 26 of 28




Mr. Wagner’s draft declaration has tainted the memories of these individuals as to whether or not

Mr. Nathan, in 2008, orally referred to the fabric in Lontex’s “Sweat it Out” compression garments

as “COOL COMPRESSION technology by suggesting to all of these trainers that he did.6 This

too is highly prejudicial to NIKE, as it prevents NIKE—and the Court—from ever discovering the

unvarnished truth, free from Mr. Wagner’s interference. Not to mention that it would be patently

unfair to make NIKE incur the additional expense of potentially dozens of depositions to address

all of the misleading statements in the declarations. See Ready Transp., Inc. v. CRST Malone, Inc.,

No. 07-0905, 2009 WL 1916405 (C.D. Cal. June 30, 2009) (awarding attorneys’ fees against

defense counsel who filed in support of a summary judgment motion a false and intentionally

misleading declaration and holding that such conduct multiplied the proceedings to the extent it

caused plaintiff to take more discovery and to respond to the false declaration); Ready

Transportation, Inc. v. CRST Malone, Inc., No. EDCV 07-0905-JTL, 2009 WL 10669743, at *8-

*11 (C.D. Cal. June 18, 2009) (granting motion for fees in same case).

       The Court should exclude these highly prejudicial declarations because they were drafted

by an attorney, not based on the declarants’ firsthand knowledge, secured without any opportunity

for cross-examination, and obtained through coercion under the duress of a sham trial subpoena.

       D.      The Requested Relief Is Appropriate in Light of Mr. Wagner’s Sanctionable
               Conduct

       “The district courts wield their various sanction powers at their broad discretion.” Mick

Haig Productions, e.K. v. Does, No. 3:30-cv-1900, 2011 WL 5104095, at *3 (N.D. Tex. Sept. 9,

2011), aff’d Mick Haig Productions E.K. v. Does 1-670, 687 F.3d 649 (5th Cir. 2012) (quoting


6
  Given that Lontex’s own documents show that Mr. Nathan consistently used the terms “True
Compression” or “Performance Compression” with trainers to describe how Lontex’s 70%
COOLMAX / 30% LYCRA fabric blend stretches 200% in every direction, it would be relatively
easy to distort a trainer’s memory with the suggestion that the term Mr. Nathan used to describe
this fabric was “Cool Compression.” Miller Decl., Exhibits 8 & 9.


                                                22
      Case 2:18-cv-05623-MMB Document 168-1 Filed 07/17/20 Page 27 of 28




Topalian v. Ehrman, 3 F.3d 931, 934 (5th Cir. 1993)). Mr. Wagner’s conduct was egregious,

intentional, and clearly sanctionable. Accordingly, NIKE seeks the following relief:

       1.     An Order prohibiting Lontex from using any of the documents, testimony, or

              declarations obtained from any undisclosed athletic trainers, including but not

              limited to the 40 or more recipients of the June 26 Letter, and Messrs. Peduzzi,

              Cunningham, Smith, Leo, and Kozak;

       2.     An Order requiring Lontex to disclose and produce to the Court and to NIKE any

              other subpoenas issued or documents, communications, testimony, declarations or

              other discovery that Lontex has procured from any other parties and non-parties

              since March 13, 2020 to present;

       3.     To the extent Lontex claims it has not conducted any further extra-judicial

              discovery, a written representation of same made under oath by Mr. Nathan and Mr.

              Wagner and filed with the Court and served upon NIKE;

       4.     An Order prohibiting Lontex or Mr. Wagner from issuing any additional subpoenas

              and obtaining any additional testimony related to this lawsuit or to NIKE without

              complying with the Federal Rules of Civil Procedure and obtaining pre-clearance of

              the subpoenas from this Court;

       5.     An Order awarding NIKE its reasonable attorneys’ fees and costs for having to

              prepare and file this Motion; and

       6.     Any such other and further relief to which NIKE may be entitled.




                                                 23
      Case 2:18-cv-05623-MMB Document 168-1 Filed 07/17/20 Page 28 of 28




IV.    CONCLUSION

       For each of the reasons stated herein, NIKE respectfully requests that this Motion be

granted in its entirety, and that it be awarded the relief sought herein.

 July 17, 2020                                           Respectfully submitted,

                                                         By:   /s/ Gina L. Durham

                                                         DLA PIPER LLP (US)

                                                         Gina L. Durham (admitted pro hac vice)
                                                         555 Mission Street, Suite 2400
                                                         San Francisco, CA 94105

                                                         Frank W. Ryan (admitted pro hac vice)
                                                         Andrew J. Peck (admitted pro hac vice)
                                                         Marc E. Miller (admitted pro hac vice)
                                                         1251 Avenue of the Americas, 27th Fl.
                                                         New York, NY 10020

                                                         Ben C. Fabens-Lassen
                                                         1650 Mark Street, Suite 5000
                                                         Philadelphia, PA 19103

                                                         Attorneys for Defendant NIKE, Inc.




                                                  24
